USDC IN/ND case 1:20-cv-00365-HAB-SLC document 24 filed 12/14/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

AR RAZZAAQ RASHID BEY,                        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Cause No. 1:20-CV-365-HAB
                                              )
TYLER O. MOORE, et al.,                       )
                                              )
       Defendants.                            )

                                             ORDER

       This matter is before the Court on Kokomo Defendants’ Motion to Dismiss Plaintiff’s

Amended Complaint (ECF No. 13). As Defendants note, the allegations in this case address events

that occurred and individuals who live in Howard County, Indiana. Plaintiff makes no argument

to the contrary. Howard County is within the jurisdictional boundaries of the United States District

Court for the Southern District of Indiana. See https://www.insd.uscourts.gov/court-information.

With no other locations identified in the Complaint, this case could, and should, have been filed in

the Southern District pursuant to 28 U.S.C. 1391(b)(2). For these reasons, pursuant to 28 U.S.C. §

1404(a), this case is TRANSFERRED to the United States District Court for the Southern District

of Indiana.

       SO ORDERED on December 14, 2020.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT
